DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20160239452) in view of Park et al (US 20150160993, Park).
As to claim 1, Su disclose a system, comprising:
a first die (fig. 3 die 302) with a central processing unit (CPU) (processing module 313) and a first bridge (interface 318);
	a second die (die 304) with a second bridge (interface 328); and
	die-to-die interconnects electrically coupled to the first bridge and the second bridge (fig. 3 bust between dies 302 and 304), wherein signal lines in the die-to-die interconnects are concurrently shared by multiple services in a set of services (par. 34. Note:  By multiplexing signal outputs, the interconnects are concurrently shared by services which are provided by the processing modules 313-314), and
wherein the system is configured to synchronize signals conveyed via the signal lines between the first die and the second die (par. 34, “frequency F2 of the interface clock info_ck may be equal to …the clock frequency F1 of the engine clock eng_ck”).
Su does not disclose wherein the second die excludes a second CPU or that has a third CPU unrelated to the first bridge and the second bridge. In the same field of art (peripheral configuration), Park discloses a serial communication test device which allows a master chip and a slave chip for SPI communication to double check data in increase reliability (abstract). In one embodiment, Park discloses a first die (fig. 2 master chip 200) with a central processing unit (CPU) (par. 3 “a master chip (e.g. CPU)”, master chip 200 (e.g. MCU)”), 328) wherein the second die excludes a second CPU (fig. 1-4. Note: Chip 100 has no CPU); and wherein the system is configured to synchronize signals conveyed via the signal lines between the first die and the second die (par. 19 “SPI communication”. Note: SPI communication wires comprises chip_select, clock, data_in, data_out signals wherein the clock signal functions as a synchronizing signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su and Park, by excluding a second CPU or that has a third CPU unrelated to the first bridge and the second bridge on the second die. The motivation is to improve the functionality and the reliability of the system (Background, par. 6).
As to claim 13, all the same elements of claim 1 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13.
As to claim 20, all the same elements of claim 1 are listed, but in a device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Park and further in view of Nam (US 20200004557).
As to claim 2, Su/Park discloses the system of claim 1, but does not disclose wherein the set of services comprises: a memory-mapped transaction, an interrupt, a direct-memory-access (DMA) request, or a power-management-unit synchronization. In the same field of art (peripheral configuration), Nam discloses a semiconductor apparatus may include a storage device including a data area and a code area and storing program codes provided from a host device in the code area, a plurality of unit processors (abstract). In one embodiment, Nam discloses a service between a first device (host 50) and a second device (die 500) comprises an interrupt (par. 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Park and Nam, by comprising: a memory-mapped transaction, an interrupt, a direct-memory-access (DMA) request, or a power-management-unit synchronization. The motivation is to improve the functionality and the performance of the system (Background, par. 7).
As to claim 14, all the same elements of claim 2 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 14.
Claims 3-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Park and further in view of Dong et al (US 20140201435, Dong).
	As to claim 3, Su/Park discloses the system of claim 1, wherein the first die comprises an arbitrator configured to dynamically allocate a subset of the signal lines to a service in the set of services (Su, fig. 6); and wherein the first die is configured to initiate the service (Su, par. 33 “generate a corresponding signal output”). Su/Park does not disclose the allocation is services based at least in part by a policy associated with the service. In the same field of art (peripheral configuration), Dong discloses a heterogeneous memory system is comprised of a plurality of homogeneous memories that can be accessed for a given memory access request. Each homogeneous memory has particular power and performance characteristics (abstract). In one embodiment, Dong discloses an arbitrator (fig. 1, arbiter 24) configured to dynamically allocate a subset of the signal lines (bus interconnect 16) to a service in the set of services (par. 57, identified by application ID or Master ID) based at least in part by a policy associated with the service (fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Park and Dong, by comprising an arbitrator configured to dynamically allocate a subset of the signal lines to a service in the set of services based at least in part by a policy associated with the service. The motivation is to reduce the power consumption of the system (par. 6).
	As to claim 4, Su/Park/Dong discloses the system of claim 3, wherein the policy corresponds to:
a time of pending associated with the service, a type of the service or both (Dong, fig. 14, par. 58 “deadlines and priorities”).
As to claim 5, Su/Park/Dong discloses the system of claim 3, wherein the first die is configured to change the policy at runtime (Dong, fig. 6).
As to claim 6, Su/Park/Dong discloses the system of claim 5, wherein the policy is changed to prioritize the service when the service is associated with the CPU (Dong, fig. 8C, par. 56).
	As to claim 7, Su/Park/Dong discloses the system of claim 5, wherein the policy is changed based at least in part on a time sensitivity of the service (Dong, par. 62 “a deadline associated with a stream transaction”).
	As to claim 8, Su/Park/Dong discloses the system of claim 5, wherein the policy is changed when the service comprises a power-management-unit operation (Dong, par. 57 “indicates to the system whether the memory type 114 should be reset”).
As to claims 15-18, all the same elements of claims 3-6 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 3-6 applies equally as well to claim 15-18.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Park/Dong and further in view of Rohleder et al (US 10719357, Rohleder).
	As to claim 9, Su/Park/Dong discloses the system of claim 5, but does not disclose wherein the policy is changed when the service is associated with a direct-memory-access (DMA) controller on the first die. In the same field of art (peripheral configuration), Rohleder discloses a processor scheduling structure comprises a processor circuit and an operating system task aware caching (OTC) controller circuit coupled to the processor circuit (abstract). In one embodiment, Dong discloses a policy is changed (col 7 lns 20-30) when a service is associated with a direct-memory-access (DMA) controller on a master die (col 3 lns 12-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Park/Dong and Rodleder, by comprising the policy to be changed when the service is associated with a direct-memory-access (DMA) controller on the first die. The motivation is to improve the performance of the system (col 1 lns 40-50).
	As to claim 10, Su/Park/Dong discloses the system of claim 5, but does not disclose wherein the policy is changed in a round-robin manner among the set of services. In the same field of art (peripheral configuration), Rohleder discloses a processor scheduling structure comprises a processor circuit and an operating system task aware caching (OTC) controller circuit coupled to the processor circuit (abstract). In one embodiment, Dong discloses wherein a policy is changed in a round-robin manner among a set of services (col 7 lns 20-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Park/Dong and Rohleder, by comprising the policy to be changed in a round-robin manner among the set of services. The motivation is to improve the performance of the system (col 1 lns 40-50).
Claims 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Park and Chen (US 20080172510) and further in view of Dong.
As to claim 11, Su/Park discloses the system of claim 1, but does not disclose wherein the second die comprises an arbitrator configured to dynamically allocate a subset of the signal lines to a service in the set of services based at least in part by a policy associated with the service; and wherein the second die is configured to initiate the service. In the same field of art (peripheral configuration), Chen discloses a parallel bus architecture includes a first subsystem comprising at least a first master device and at least a first slave device and a second master device and at least a second slave device (abstract). In one embodiment, Chen discloses the first subsystem and the second subsystem comprise a first arbiter and a second arbiter to control communication via an interconnect (fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Park and Chen, by comprising an arbiter on the second die. The motivation is to improve the performance of the system (col 1 lns 40-50).
Su/Park/Chen discloses the system of claim 1, wherein the second die comprises an arbitrator but does not disclose the arbitrator configured to dynamically allocate a subset of the signal lines to a service in the set of services based at least in part by a policy associated with the service; and wherein the second die is configured to initiate the service. In the same field of art (peripheral configuration), Dong discloses a heterogeneous memory system is comprised of a plurality of homogeneous memories that can be accessed for a given memory access request. Each homogeneous memory has particular power and performance characteristics (abstract). In one embodiment, Dong discloses an arbitrator (fig. 1, arbiter 24) configured to dynamically allocate a subset of the signal lines (bus interconnect 16) to a service in the set of services (par. 57, identified by application ID or Master ID) based at least in part by a policy associated with the service (fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Park/Chen and Dong, by comprising an arbitrator on the second die which is configured to dynamically allocate a subset of the signal lines to a service in the set of services based at least in part by a policy associated with the service. The motivation is to reduce the power consumption of the system (par. 6).
	As to claim 12, Su/Park/Chen/Dong discloses the system of claim 11, wherein the policy corresponds to: a time of pending associated with the service, a type of the service or both (Dong, fig. 14, “deadline”).
As to claim 19, all the same elements of claim 11 are listed, but in a device form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184     

                                                                                                                                                                                                   /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184